Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00693-CR

                                 Anthony L. MALDONADO,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6679
                        Honorable Maria Teresa Herr, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, we MODIFY the judgment of the trial
court by VACATING the convictions for indecency with a child by contact under Count III and
Count X. As modified, the judgment of the trial court is AFFIRMED.

       SIGNED March 26, 2014.


                                                _____________________________
                                                Rebeca C. Martinez, Justice